DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 08/19/2022. The response presented amendment to claim 1 is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 08/19/2022, with respect to claim rejections on the Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims.  The Finality of the Office Action has been withdrawn. 
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20160153870 A1 and US 20040177672 A1.
US 20160153870 A1 discloses a soil gas collecting device comprising: a first body portion having a first barbed end and a male connection mechanism; a second body portion having a second barbed end and a first female receiving mechanism that receives the male connection mechanism; a grip portion that facilitates the attachment and removal of the first body portion from the second body portion; and an internal cavity axially extending the length of both the first body portion and the second body portion that allows soil gas to flow through the first body portion and the second body portion.
US 20040177672 A1 discloses A system for monitoring the subsurface under a facility surface for volatile organic compounds, comprising: a monitoring station inserted into a surface penetration in the facility surface so as to provide communication between the monitoring station and the subsurface under the facility surface; a sampling pump configurable to be coupled to the monitoring station for drawing a sample of soil gas from the subsurface through the monitoring station; and wherein: the sampling pump is coupled to the monitoring station; and a soil gas sample is drawn from the subsurface through the monitoring station using the sampling pump.
With respect to claims 1 and 25, the references separately or in combination do not appear to teach the internal cavity having a first portion and a second portion, the first portion having a first diameter located at the first end of the cylindrical body, the second portion having a second diameter that is less than the first diameter, wherein the internal cavity of the cylindrical body is configured to receive the adaptor body, and wherein an entirety of the first portion and the second portion are disposed below the top of the slab in combination with the specific details of independent clams.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861